DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language “synthesizer” is indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  It appears that the synthesizer is a translation issue from a foreign application where it is meant to be a combiner or adder.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “synthesizer” in claim 9, 15, and 16 is used by the claim to mean “a synthesizer that synthesizes signals, i.e. ” while the accepted ordinary meaning is “a composition or combination of parts or elements so as to form a whole” or “something that is made by combining different things: source: Merriam-Webster dictionary and Britannica dictionary) which applicant’s specification of synthesizer “13” of fig. 7 also appears to be consistent with the symbol of a combiner or adder. The term is indefinite because the specification does not clearly redefine the term.  For purposes of examination, the “synthesizer” will be interpreted to be a combiner or adder.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a first mixer, claim 15 line 15 recites “second to n-th mixers”, however, there is no prior recitation in the claim of “a first mixer” for there to be a second mixer to n-th mixers. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al (WO2017/084,705; hereinafter Schmidt).
Regarding claim 16, Schmidt disclose a signal generation method (figs. 1-3) comprising:  
dividing (via processing unit 21; figs. 1, 2) an input signal to obtain divided signal components corresponding to a first frequency band and a second frequency band (the processing unit 21 receives a sampled input signal d(n) and splits the sampled input signal d(n) into a first and a second signal                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                    (n) and                         
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                    (n) corresponding to different frequency portions of the sampled signal; the input signal d(n) in fig. 1 & 2, undergoes a discrete Fourier transformation to obtain the spectral representation of the sequence shown in step 1, wherein I+, I-, II+ and II- describe the frequency bands of the signal portions I and II, respectively; pg. 17, lines 15-17, pg. 18, lines 22-25), wherein the input signal is a digital signal (the input signal d(n) is digital and is digitally processed via DSP 22 on left digital side before being converted by first DAC 31 and second DAC 32 to analog; see figs. 1, 2; pg. 17, lines 15-19); outputting the divided signal components as a first digital signal corresponding to the first frequency band and a second digital signal corresponding to the second frequency band (the digital signal processor 22 generates a first digital signal                         
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            (
                            n
                            )
                        
                     and a second digital signal                         
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            
                                
                                    n
                                
                            
                             
                        
                    by processing the first split signal                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                            (
                            n
                            )
                        
                     and the second split signal                         
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                            (
                            n
                            )
                        
                    ; page 17, lines 17-19; figs. 1, 2); 
 	converting, by a first digital-to-analog converter (first DAC 31), the first digital signal                         
                            (
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            
                                
                                    n
                                
                            
                            )
                        
                     corresponding to the first frequency band into a first analog signal (                        
                            
                                
                                    s
                                
                                
                                    1
                                
                            
                            (
                            t
                            )
                            )
                        
                    ; converting, by a second digital-to-analog converter (second DAC 32), the second digital signal                         
                            (
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            
                                
                                    n
                                
                            
                            )
                        
                     corresponding to the second frequency band into a second analog signal                         
                            (
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            
                                
                                    t
                                
                            
                            )
                        
                     (in step 3 of signal processing method of fig. 3, the first and second digital signals are fed to the first and second DACs for conversion into first and second analog signals, e.g. DACs 31, 32 of Fig. 1 or 2, which e.g., are running at their maximum sample rate fs without any oversampling in order to generate the analog signals; page 18, line 29 - pg. 19, line 2); 
multiplying, by a mixer (6), the second analog signal by a local signal of a predetermined frequency to obtain a third analog signal (up-mixing the second analog signal                         
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            
                                
                                    t
                                
                            
                        
                     using a mixer 6 comprising a local oscillator 61 which creates the final analog signals                         
                            
                                
                                    s
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            (
                            t
                            )
                        
                     and                         
                            
                                
                                    s
                                
                                
                                    2
                                
                                
                                    "
                                
                            
                            (
                            t
                            )
                        
                    , it is also noted that no analog filters 51, 52, 53 of fig. 1 are employed at all as shown in fig. 2; page 18, lines 1-2; pg. 14-16); and 
synthesizing (via synthesizer 4) the first analog signal converted and the third analog signal to output a fourth analog signal of a desired frequency band (the finalized analog signals                         
                            
                                
                                    s
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            (
                            t
                            )
                        
                     and                         
                            
                                
                                    s
                                
                                
                                    2
                                
                                
                                    "
                                
                            
                            (
                            t
                            )
                        
                     are combined with the combiner 4 to produce the combined output signal s(t); page 18, lines 3-5; figs. 1, 2).

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 17, Schmidt disclose the method of claim 16, wherein the cited prior art fails to disclose or suggest dividing the input signal to obtain divided signal components corresponding to a first frequency band and a second frequency band and outputting the divided signal components as the first digital signal corresponding to the 
Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 9, Schmidt disclose a signal generator (figs 1, 2), comprising: a digital signal processor (22) configured to: divide an input signal to obtain divided signal components corresponding to a first frequency band and a second frequency band, wherein the input signal d(n) is a digital signal (pg. 17, lines 15-17, pg. 18, lines 22-25); and output the divided signal components as a first digital signal             
                
                    
                        x
                    
                    
                        1
                    
                
                
                    
                        n
                    
                
            
         corresponding to the first frequency band and a second digital signal             
                
                    
                        x
                    
                    
                        2
                    
                
                
                    
                        n
                    
                
            
         corresponding to the second frequency band (page 17, lines 17-19; figs. 1, 2); a first digital-to-analog converter (DAC 31) configured to convert the first digital signal corresponding to the first frequency band into a first analog signal; a second digital-to-analog converter (DAC 32) configured to convert the second digital signal corresponding to the second frequency band into a 
However, the cited prior art fails to disclose or suggest wherein the digital signal processor comprises: a first cancel signal generator configured to generate a first cancel signal component corresponding to an image signal included in the third analog signal; a second cancel signal generator configured to generate a second cancel signal component corresponding to a leakage signal included in the third analog signal, the leakage signal being generated between an input of the mixer and output of the mixer; and a subtractor configured to subtract the first cancel signal component and the second cancel signal component from a first signal component of the divided signal components that correspond to the first frequency band divided to obtain the first digital signal corresponding to the first frequency band.
Regarding claim 15, Schmidt disclose a signal generator (figs. 1, 8), comprising: a digital signal processor (DSP 22) configured to: divide an input signal to obtain divided signal components corresponding to n frequency bands, wherein the input signal is a digital signal, and wherein n is an integer greater than or equal to 3 (page 21, lines 7-11); and output the divided signal components as n digital signals corresponding to the n frequency bands, wherein each of the n digital signals corresponds to one of the n frequency bands; a first digital-to-analog converter (DAC 31) configured to convert a first digital signal of the n digital signals corresponding to a first frequency band of the n 
However, the cited prior art fails to disclose or fairly suggest: and wherein the digital signal processor includes a signal processor configured to: generate first cancel signal components corresponding to image signals included in the third analog signals and second cancel signal components corresponding to leakage signals generated between inputs and outputs of the second to n-th mixers; and subtract the first cancel signal components and the second cancel signal components from signal components of the divided signal components that correspond to the first to (n-1)-th frequency bands of the n frequency bands to obtain digital signals of the n digital signals corresponding to the first to (n-1)-th frequency bands, wherein the first to (n-1)-th frequency bands are sent to the first to (n-1)-th digital-to-analog converters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648